Exhibit 10.3

EXECUTION VERSION

BROOKFIELD ASSET MANAGEMENT INC.

- and -

BROOKFIELD PROPERTY REIT INC.

- and -

BPR OP, LP

- and -

BROOKFIELD GLOBAL PROPERTY ADVISOR LIMITED

- and -

BROOKFIELD PROPERTY GROUP LLC

- and -

BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL

ADVISER US, LLC

 

 

MASTER SERVICES AGREEMENT

 

 

August 27, 2018

 

 

[BPR MSA]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

     2  

1.1

  Definitions      2  

1.2

  Headings and Table of Contents      7  

1.3

  Interpretation      7  

1.4

  Actions by the Service Providers or the Service Recipients      8  

1.5

  Generally Accepted Accounting Principles      8  

1.6

  Invalidity of Provisions      8  

1.7

  Entire Agreement      9  

1.8

  Waiver, Amendment      9  

1.9

  Governing Law      9  

ARTICLE 2 APPOINTMENT OF THE SERVICE PROVIDERS

     9  

2.1

  Appointment and Acceptance      9  

2.2

  Other Service Providers      10  

2.3

  Subcontracting and Other Arrangements      10  

ARTICLE 3 SERVICES AND POWERS OF THE SERVICE PROVIDERS

     10  

3.1

  Services      10  

3.2

  Supervision of the Service Providers’ Activities      12  

3.3

  Restrictions on the Service Providers      12  

3.4

  Errors and Omissions Insurance      12  

3.5

  Responsibility for Certain Services      12  

ARTICLE 4 RELATIONSHIP BETWEEN THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS

     13  

4.1

  Other Activities      13  

4.2

  Exclusivity      13  

4.3

  Independent Contractor, No Partnership, Joint Venture or Agency      13  

ARTICLE 5 MANAGEMENT AND EMPLOYEES

     14  

5.1

  Management and Employees      14  

5.2

  Compensation Charges      14  

ARTICLE 6 INFORMATION AND RECORDS

     14  

6.1

  Books and Records      14  

6.2

  Examination of Records by the Service Recipients      15  

6.3

  Access to Information by Service Provider Group      15  

6.4

  Additional Information      16  

ARTICLE 7 FEES AND EXPENSES

     16  

7.1

  Net Base Management Fee and Base Management Fee Adjustment      16  

7.2

  Currency      16  

7.3

  Computation and Payment of Net Base Management Fee      17  

7.4

  Failure to Pay When Due      17  

7.5

  Expenses      17  

7.6

  Governmental Charges      18  

7.7

  Computation and Payment of Expenses and Governmental Charges      19  



--------------------------------------------------------------------------------

ARTICLE 8 BROOKFIELD’S OBLIGATION AND CONSENT RIGHT

     19  

8.1

  Provision of Services to the Service Recipients      19  

8.2

  Consent to Issuance of Class A Stock      19  

ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF THE SERVICE PROVIDERS AND THE
SERVICE RECIPIENTS

     19  

9.1

  Representations and Warranties of the Service Providers      19  

9.2

  Representations and Warranties of the Service Recipients      20  

ARTICLE 10 LIABILITY AND INDEMNIFICATION

     21  

10.1

  Indemnity      21  

10.2

  Limitation of Liability      22  

10.3

  Benefit to all Indemnified Parties      23  

10.4

  No Waiver      23  

ARTICLE 11 TERM AND TERMINATION

     23  

11.1

  Term      23  

11.2

  Termination by the Service Recipients      23  

11.3

  Termination by the Service Providers      24  

11.4

  Survival Upon Termination      25  

11.5

  Action Upon Termination      25  

11.6

  Release of Money or other Property Upon Written Request      25  

ARTICLE 12 GENERAL PROVISIONS

     26  

12.1

  Limited Liability of Limited Partners      26  

12.2

  Assignment      26  

12.3

  Enurement      27  

12.4

  Notices      27  

12.5

  Further Assurances      29  

12.6

  Counterparts      29  

 

- ii -



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

THIS AGREEMENT made as of the 27th day of August, 2018.

B E T W E E N:

BROOKFIELD ASSET MANAGEMENT INC. (“Brookfield”), a corporation existing under
the laws of the Province of Ontario

- and -

BROOKFIELD PROPERTY REIT INC. (“BPR”), a Delaware corporation

- and -

BPR OP, LP (“BPROP”), a Delaware limited partnership

- and -

BROOKFIELD GLOBAL PROPERTY ADVISOR LIMITED (the “UK Service Provider”), a
company incorporated under the laws of England

- and -

BROOKFIELD PROPERTY GROUP LLC (the “US Service Provider”), a limited liability
company formed under the laws of the State of Delaware

- and -

BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL ADVISER US, LLC (the
“US Service Provider II”), a limited liability company formed under the laws of
the State of Delaware

RECITALS:

A. The Service Recipients (as defined below) directly or indirectly hold
interests in commercial property assets and will directly or indirectly acquire,
from time to time, interests in other commercial property assets; and

B. BPR and BPROP wish to engage the Service Providers (as defined below) to
provide or arrange for other members of the Service Provider Group (as defined
below) to provide to the Service Recipients certain management and
administration services, subject to the terms and conditions of this Agreement.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

1.1 Definitions

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

1.1.1 “Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended;

1.1.2 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;

1.1.3 “Agreement” means this Master Services Agreement, as the same may be
amended from time to time;

1.1.4 “Available Cash” means all cash and cash equivalents of the Service
Recipients available for distribution by the Service Recipients determined at
the sole discretion of the BPR Board, which, for greater certainty, (i) may not
in all cases equal an amount of cash held by the Service Recipients after the
payment of expenses, debt service obligations on any indebtedness and any other
expense or reserve for any liability, working capital or capital expenditure and
(ii) may include cash that has been borrowed by any of the Service Recipients;

1.1.5 “Base Management Fee” means, the base management fee, calculated quarterly
in arrears, in an aggregate amount equal to 0.3125% (1.25% annually) of the
Total Capitalization as of the last day of such Quarter;

1.1.6 “Base Management Fee Adjustment” has the meaning assigned thereto in
Section 7.1.2;

1.1.7 “BPR” has the meaning assigned thereto in the preamble;

1.1.8 “BPROP” has the meaning assigned thereto in the preamble;

1.1.9 “BPR Board” means the board of directors of BPR;

1.1.10 “BPR Capital” means any Capital Commitment and/or (as the context
requires) any Capital Contribution;

1.1.11 “BPR Group” means BPR, BPROP, the Operating Entities and any other direct
or indirect Subsidiary of BPROP;

1.1.12 “BPY Fees” means the sum of the Base Management Fee (as defined and
determined in accordance with in the BPY MSA) and the Equity Enhancement
Distribution (as defined and determined in accordance with the Property
Partnership LPA);

 

- 2 -



--------------------------------------------------------------------------------

1.1.13 “BPY Group” has the meaning assigned thereto in the Property Partnership
LPA;

1.1.14 “BPY MSA” means the second amended and restated master services agreement
dated the date hereof, among, inter alia, Brookfield, Brookfield Property L.P.,
Brookfield Property Partners L.P., the Service Providers (as such term is
defined in the BPY MSA), the Holding Entities (as such term is defined in the
BPY MSA) and others, as amended from time to time;

1.1.15 “Brookfield” has the meaning assigned thereto in the preamble;

1.1.16 “Brookfield Fund” means any private investment entity, managed account,
joint venture, consortium, partnership or investment fund established, sponsored
or managed by a member of the Brookfield Group;

1.1.17 “Brookfield Group” means Brookfield, any of its Affiliates and any
Brookfield Fund, but excludes any member of the BPR Group or BPY Group;

1.1.18 “Business Day” means every day except a Saturday or Sunday, or a day
which is a statutory or civic holiday in Bermuda, the Province of Ontario, or
the State of New York;

1.1.19 “Capital Commitment” means, with respect to any Operating Entity, at any
time, the amount that a Service Recipient has committed at such time to
contribute (either as debt or equity) to such Operating Entity as set forth in
the terms of the subscription agreement or other underlying documentation with
respect to such Operating Entity at or prior to such time;

1.1.20 “Capital Contribution” means, with respect to any Operating Entity, at
any time, the amount of capital that a Service Recipient has contributed (either
as debt or equity) to such Operating Entity at or prior to such time;

1.1.21 “Claims” has the meaning assigned thereto in Section 10.1.1;

1.1.22 “Class A Stock” means shares of Class A stock of BPR;

1.1.23 “Compensation Charge” has the meaning assigned thereto in Section 5.2;

1.1.24 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example, the status of A being the general partner of B) or by virtue of the
beneficial ownership of or control over a majority of the voting interests in B;
and, for greater certainty and without limitation, if A owns or has control over
shares or other securities to which are attached more than 50% of the votes
permitted to be cast in the election of directors to the Governing Body of B, or
A is the general partner of B, a limited partnership, then in each case A
Controls B for this purpose; and the term “Controlled” has the corresponding
meaning;

 

- 3 -



--------------------------------------------------------------------------------

1.1.25 “Creditable Operating Entity Payment” means the proportion of each cash
payment made by an Operating Entity to any member of the Brookfield Group,
including any payment made in the form of a dividend, distribution or other
profit entitlement, which the BPR Board determines to be comparable to the Base
Management Fee that is attributable to the BPR Capital invested in or committed
to that Operating Entity, as applicable; provided that the aggregate amount of
any Creditable Operating Entity Payments made by such Operating Entity in
respect of any such Quarter shall not exceed an amount equal to 0.3125% of the
amount of the BPR Capital invested in such Operating Entity;

1.1.26 “Expense Statement” has the meaning assigned thereto in Section 7.7;

1.1.27 “Expenses” has the meaning assigned thereto in Section 7.5.2;

1.1.28 “Fair Market Value” means, with respect to a Class A Stock or Security,
(i) if such Class A Stock or Security is listed on a stock exchange or public
quotation system, the Trading Price of such Class A Stock or Security, as
applicable, or (ii) if such Class A Stock or Security is not listed on a stock
exchange or public quotation system, the fair market value of such Class A Stock
or Security, as applicable, determined by the BPR Board;

1.1.29 “Governing Body” means (i) with respect to a corporation or limited
company, the board of directors of such corporation or limited company,
(ii) with respect to a limited liability company, the manager(s), director(s) or
managing partner(s) of such limited liability company, (iii) with respect to a
partnership, the board, committee or other body of each general partner or
managing partner of such partnership, that serves a similar function (or if any
such general partner or managing partner is itself a partnership, the board,
committee or other body of such general or managing partner’s general or
managing partner that serves a similar function), and (iv) with respect to any
other Person, the body of such Person that serves a similar function, and in the
case of each of (i) through (iv) includes any committee or other subdivision of
such body and any Person to whom such body has delegated any power or authority,
including any officer or managing director;

1.1.30 “Governing Instruments” means (i) the memorandum of association and
bye-laws in the case of any exempted company existing under the Laws of Bermuda,
(ii) the certificate of incorporation, amalgamation or continuance, as
applicable, and by-laws in the case of a corporation, (iii) the memorandum and
articles of association in the case of a limited company, (iv) the partnership
agreement in the case of a partnership, (v) the articles of formation and
operating agreement in the case of a limited liability company, (vi) the trust
instrument in the case of a trust and (vii) any other similar governing document
under which an entity was organized, formed or created or operates, including
any conflict guidelines or protocols in place from time to time;

1.1.31 “Governmental Authority” means any (i) international, multinational,
national, federal, provincial, state, regional, municipal, local or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) self-regulatory organization or stock exchange, (iii) subdivision,
agent, commission, board, or authority of any of the foregoing, or
(iv) quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under or for the account of any of the foregoing;

 

- 4 -



--------------------------------------------------------------------------------

1.1.32 “Governmental Charge” has the meaning assigned thereto in Section 7.6;

1.1.33 “Indemnified Party” has the meaning assigned thereto in Section 10.1.1;

1.1.34 “Indemnifying Party” has the meaning assigned thereto in Section 10.1.1;

1.1.35 “Independent Committee” means a committee of the BPR Board made up of
directors that are “independent” of Brookfield and its Affiliates, in accordance
with BPR’s Governing Instruments;

1.1.36 “Interest Rate” means, for any day, the rate of interest equal to the
overnight U.S. dollar London interbank offered rate on such day;

1.1.37 “Investment Advisory Services” means any recommendation to buy, sell,
vote or take any similar action with respect to a Security;

1.1.38 “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common and civil law and equity,
rules, regulations and municipal by-laws, whether domestic, foreign or
international, (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
and awards of any Governmental Authority, and (iii) policies, practices and
guidelines of any Governmental Authority which, although not actually having the
force of law, are considered by such Governmental Authority as requiring
compliance as if having the force of law; and the term “applicable”, with
respect to such Laws and in the context that refers to one or more Persons,
means such Laws that apply to such Person or Persons or its or their business,
undertaking, property or securities at the relevant time and that emanate from a
Governmental Authority having jurisdiction over the Person or Persons or its or
their business, undertaking, property or securities;

1.1.39 “Liabilities” has the meaning assigned thereto in Section 10.1.1;

1.1.40 “Net Base Management Fee” means the Base Management Fee, as adjusted
pursuant to Section 7.1.2;

1.1.41 “Operating Entities” means, from time to time, the Persons in which
BPROP, directly or indirectly, holds interests and that (i) directly hold real
estate assets, or (ii) indirectly hold real estate assets but all of the
interests of which are not held, directly or indirectly, by BPROP, other than,
in the case of each of (i) and (ii), any Person in which BPROP, directly or
indirectly, hold interests for investment purposes only of less than 5% of the
outstanding equity securities of that Person;

1.1.42 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority;

 

- 5 -



--------------------------------------------------------------------------------

1.1.43 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, Governmental Authority or other entity however designated or
constituted and pronouns have a similarly extended meaning;

1.1.44 “Principal Exchange” means the principal stock exchange or public
quotation system (determined on the basis of aggregate trading volume for the
prior four months) on which the Class A Stock or Securities, as applicable, are
listed;

1.1.45 “Property Partnership LPA” means the second amended and restated limited
partnership agreement of Brookfield Property L.P., dated the date hereof, as may
be amended from time to time;

1.1.46 “Quarter” means a calendar quarter ending on the last day of March, June,
September or December;

1.1.47 “SEC” means the U.S. Securities and Exchange Commission;

1.1.48 “Security” shall have the meaning assigned thereto in the Advisers Act;

1.1.49 “Service Agreement Fee” means, in any Quarter, any cash payment,
including any such payment made in the form of a dividend, distribution or other
profit entitlement, which the Service Providers determine to be comparable to
the Base Management Fee, and which is payable by a Service Recipient to a member
of the Brookfield Group with respect to such Quarter;

1.1.50 “Service Provider Group” means the Service Providers and any member of
the Brookfield Group that any Service Provider has arranged to provide the
Services to any Service Recipient;

1.1.51 “Service Providers” means the UK Service Provider, the US Service
Provider, the US Service Provider II and any other Affiliate of Brookfield that
is appointed by the UK Service Provider, the US Service Provider, the US Service
Provider II or any such Affiliate from time to time to act as a service provider
pursuant to this Agreement;

1.1.52 “Service Recipients” means BPR and BPROP;

1.1.53 “Services” has the meaning assigned thereto in Section 3.1;

1.1.54 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests, or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person;

1.1.55 “Third Party Claim” has the meaning assigned thereto in Section 10.1.2;

 

- 6 -



--------------------------------------------------------------------------------

1.1.56 “Total Capitalization” means with respect to any Quarter the sum of
(i) the Fair Market Value of a Class A Stock multiplied by the number of Class A
Stock issued and outstanding on the last trading day of such Quarter, plus
(ii) for each class or series of security of other members of the BPR Group
(excluding for this purpose any Operating Entity) that are not held by the BPR
Group or the BPY Group, the Fair Market Value of a security of such class or
series multiplied by the number of securities of such class or series issued and
outstanding on the last trading day of such Quarter (calculated on a
fully-diluted basis), plus (iii) the principal amount of all debt not captured
by paragraph (ii) of this Section owed by each member of the BPR Group
(excluding for this purpose any Operating Entity) on the last trading day of
such Quarter to any Person that is not a member of the BPR Group or the BPY
Group, which debt has recourse to any member of the BPR Group (excluding for
this purpose any Operating Entity), less any amount of cash held by all members
of the BPR Group (excluding for this purpose any Operating Entity) on such day;

1.1.57 “Trading Price” means, in any Quarter, with respect to any Class A Stock
or Security that is listed on a stock exchange or public quotation system, the
volume-weighted average trading price of such Class A Stock or Security, as
applicable, on the Principal Exchange for the five trading days ending on the
last trading day of such Quarter; provided that where the Trading Price of such
Class A Stock or Security is calculated in any currency other than U.S. dollars,
such amount will be converted to U.S. dollars for purposes of this Agreement in
accordance with the applicable exchange rate, as determined by the Service
Providers acting reasonably;

1.1.58 “UK Service Provider” has the meaning assigned thereto in the preamble;

1.1.59 “US Service Provider” has the meaning assigned thereto in the preamble;
and

1.1.60 “US Service Provider II” has the meaning assigned thereto in the
preamble.

1.2 Headings and Table of Contents

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

1.3 Interpretation

In this Agreement, unless the context otherwise requires:

1.3.1 words importing the singular will include the plural and vice versa, words
importing gender will include all genders or the neuter, and words importing the
neuter will include all genders;

1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

 

- 7 -



--------------------------------------------------------------------------------

1.3.3 references to any Person include such Person’s successors and permitted
assigns;

1.3.4 except as otherwise provided in this Agreement, any reference in this
Agreement to a statute, regulation, policy, rule or instrument will include, and
will be deemed to be a reference also to, all rules and regulations made under
such statute, in the case of a statute, to all amendments made to such statute,
regulation, policy, rule or instrument, and to any statute, regulation, policy,
rule or instrument that may be passed which has the effect of supplementing or
superseding the statute, regulation, policy, rule or instrument so referred to;

1.3.5 any reference to this Agreement or any other agreement, document or
instrument will be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;

1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
will be determined or such action will be required to be taken at or before the
requisite time on the next succeeding day that is a Business Day; and

1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and will be paid in U.S. currency.

1.4 Actions by the Service Providers or the Service Recipients

Unless the context requires otherwise, where the consent of or a determination
is required by any Service Provider or Service Recipient hereunder, the parties
will be entitled to conclusively rely upon it having been given or taken, as
applicable, if, such Service Provider or Service Recipient, as applicable, has
communicated the same in writing.

1.5 Generally Accepted Accounting Principles

In this Agreement, references to “generally accepted accounting principles” mean
the generally accepted accounting principles used by BPR in preparing its
financial statements from time to time.

1.6 Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

 

- 8 -



--------------------------------------------------------------------------------

1.7 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Agreement, or any amendment or
supplement hereto, by any party to this Agreement or its directors, officers,
employees or agents, to any other party to this Agreement or its directors,
officers, employees or agents, except to the extent that the same has been
reduced to writing and included as a term of this Agreement, and none of the
parties to this Agreement has been induced to enter into this Agreement or any
amendment or supplement hereto by reason of any such warranty, representation,
opinion, advice or assertion of fact. Accordingly, there will be no liability,
either in tort or in contract, assessed in relation to any such warranty,
representation, opinion, advice or assertion of fact, except to the extent
contemplated above.

1.8 Waiver, Amendment

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.

1.9 Governing Law

This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein. Each party irrevocably attorns and submits to the
non-exclusive jurisdiction of the Ontario courts situated in the City of Toronto
and waives objection to the venue of any proceeding in such court or any
argument that such court provides an inconvenient forum.

ARTICLE 2

APPOINTMENT OF THE SERVICE PROVIDERS

2.1 Appointment and Acceptance

2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, the Service Recipients hereby appoint the Service Providers to
provide or arrange for other members of the Service Provider Group to provide
the Services to the Service Recipients. This appointment will be subject to each
Service Recipient’s Governing Body’s supervision of the Service Providers and
obligation to manage and control the affairs of such Service Recipient.

 

- 9 -



--------------------------------------------------------------------------------

2.1.2 The Service Providers hereby accept the appointment provided for in
Section 2.1.1 and agree to act in such capacity and to provide or arrange for
other members of the Service Provider Group to provide the Services to the
Service Recipients upon the terms, conditions and limitations in this Agreement.

2.2 Other Service Providers

Any Service Provider may, from time to time, appoint an Affiliate of Brookfield
to act as a new Service Provider under this Agreement, effective upon the
execution of a joinder agreement by the new Service Provider in the form set
forth on Schedule A hereto.

2.3 Subcontracting and Other Arrangements

Any Service Provider may subcontract to any other member of the Service Provider
Group or any of its other Affiliates, or arrange for the provision of any or all
of the Services to be provided by it under this Agreement by any other member of
the Service Provider Group or any other of its Affiliates, and the Service
Recipients hereby consent to any such subcontracting or arrangement; provided
that the Service Providers will remain responsible to the Service Recipients for
any Services provided by such other member of the Service Provider Group or
Affiliate.

ARTICLE 3

SERVICES AND POWERS OF THE SERVICE PROVIDERS

3.1 Services

The Service Providers will provide or arrange for the provision by other members
of the Service Provider Group of, and will have the exclusive power and
authority to provide or arrange for the provision by other members of the
Service Provider Group of, the following services (the “Services”) to the
Service Recipients:

3.1.1 supervising the carrying out of all day-to-day management, secretarial,
accounting, banking, treasury, administrative, liaison, representative,
regulatory and reporting functions and obligations;

3.1.2 providing overall strategic advice to the Service Recipients including
advising with respect to the expansion of their business into new markets;

3.1.3 supervising the establishment and maintenance of books and records;

3.1.4 identifying and recommending to the Service Recipients acquisitions or
dispositions from time to time and, where requested to do so, assisting in
negotiating the terms of such acquisitions or dispositions;

3.1.5 recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;

 

- 10 -



--------------------------------------------------------------------------------

3.1.6 recommending to the Service Recipients suitable candidates to serve on
their Governing Bodies or the Governing Bodies of the Operating Entities;

3.1.7 making recommendations with respect to the exercise of any voting rights
to which the Service Recipients are entitled in respect of the Operating
Entities;

3.1.8 making recommendations with respect to the payment of dividends by the
Service Recipients or any other distributions by the Service Recipients,
including distributions by BPR to its shareholders;

3.1.9 monitoring and/or oversight of the applicable Service Recipient’s
accountants, legal counsel and other accounting, financial or legal advisors and
technical, commercial, marketing and other independent experts and managing
litigation in which a Service Recipient is sued or commencing litigation after
consulting with, and subject to the approval of, the relevant Governing Body;

3.1.10 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the relevant Governing Body;

3.1.11 supervising the making of all tax elections, determinations and
designations, the timely calculation and payment of taxes payable and the filing
of all tax returns due, by each Service Recipient;

3.1.12 supervising the preparation of the Service Recipients’ annual
consolidated financial statements, quarterly interim financial statements and
other public disclosure;

3.1.13 making recommendations in relation to and effecting the entry into
insurance of each Service Recipient’s assets, together with other insurances
against other risks, including directors and officers insurance, as the relevant
member of the Service Provider Group and the relevant Governing Body may from
time to time agree;

3.1.14 arranging for individuals to carry out the functions of the principal
executive, accounting and financial officers for BPR only for purposes of
applicable securities laws;

3.1.15 providing individuals to act as senior officers of the Service Recipients
as agreed from time to time, subject to the approval of the relevant Governing
Body;

3.1.16 providing advice, when requested, to the Service Recipients regarding the
maintenance of compliance with applicable Laws and other obligations; and

3.1.17 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipient’s
day-to-day operations.

Notwithstanding any provision herein to the contrary, all Investment Advisory
Services shall be provided by a Service Provider that is registered with the SEC
as an investment adviser (including a Service Provider that is so registered in
reliance on the SEC’s American Bar Association no action letter dated
January 18, 2012).

 

- 11 -



--------------------------------------------------------------------------------

3.2 Supervision of the Service Providers’ Activities

The Service Providers will, at all times, be subject to the supervision of the
relevant Service Recipient’s Governing Body and will only provide or arrange for
the provision of such Services as such Governing Body may request from time to
time and provided that the relevant Governing Body shall remain responsible for
all investment and divestment decisions made by the Service Recipient.

3.3 Restrictions on the Service Providers

3.3.1 The Service Providers will, and will cause any other member of the Service
Provider Group to, refrain from taking any action that is not in compliance with
or would violate any Laws or that otherwise would not be permitted by the
Governing Instruments of the Service Recipients. If any Service Provider or any
member of the Service Provider Group is instructed to take any action that is
not in such compliance by a Service Recipient’s Governing Body, such person will
promptly notify such Governing Body of its judgment that such action would not
comply with or violate any such Laws or otherwise would not be permitted by such
Governing Instrument.

3.3.2 In performing its duties under this Agreement, each member of the Service
Provider Group will be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other professional advisors) and will be
permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Service Providers will refer to the Governing Body.

3.4 Errors and Omissions Insurance

The Service Providers will, and will cause, any other member of the Service
Provider Group to, at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage which is
customarily carried by Persons performing functions that are similar to those
performed by the members of the Service Provider Group under this Agreement and
in an amount which is comparable to that which is customarily maintained by such
other Persons.

3.5 Responsibility for Certain Services

Notwithstanding any provision herein to the contrary:

3.5.1 the US Service Provider, the US Service Provider II and, subject to the
remainder of this Section 3.5, the UK Service Provider shall be responsible for
the provision of Services to BPR and BPROP;

 

- 12 -



--------------------------------------------------------------------------------

3.5.2 the US Service Provider, the US Service Provider II and any other
Affiliate of Brookfield that is appointed by the US Service Provider, the US
Service Provider II or such Affiliate pursuant to Section 2.2 shall be
responsible for the provision of the Services described in Sections 3.1.1,
3.1.3, 3.1.5, 3.1.8-3.1.12 and 3.1.17 to BPR and BPROP and the UK Service
Provider shall not be responsible for the provision of, nor shall it provide,
any such Services; and

3.5.3 the US Service Provider, the US Service Provider II and any other
Affiliate of Brookfield that is appointed by the US Service Provider, the US
Service Provider II or such Affiliate pursuant to Section 2.2 shall be
responsible for the provision of the Services to any Service Recipient that is
not (i) an Affiliate of the UK Service Provider, or (ii) acting as principal,
and the UK Service Provider shall not be responsible for the provision of, nor
shall it provide, any such Services.

ARTICLE 4

RELATIONSHIP BETWEEN THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS

4.1 Other Activities

No member of the Service Provider Group (and no Affiliate, director, officer,
member, partner, shareholder or employee of any member of the Service Provider
Group) will be prohibited from engaging in other business activities or
sponsoring, or providing services to, third parties that compete directly or
indirectly with the Service Recipients.

4.2 Exclusivity

The Service Recipients will not, during the term of this Agreement, engage any
other Person to provide any services comparable to the Services without the
prior written consent of the Service Providers, which may be withheld in the
absolute discretion of the Service Providers.

4.3 Independent Contractor, No Partnership, Joint Venture or Agency

The parties acknowledge that the Service Providers are providing or arranging
for the provision of the Services hereunder as independent contractors and that
the Service Recipients and the Service Providers are not partners or joint
venturers with or agents of each other, and nothing herein will be construed so
as to make them partners, joint venturers or agents or impose any liability as
such on any of them as a result of this Agreement; provided however that nothing
herein will be construed so as to prohibit the Service Recipients and the
Service Providers from embarking upon an investment together as partners, joint
venturers or in any other manner whatsoever.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 5

MANAGEMENT AND EMPLOYEES

5.1 Management and Employees

5.1.1 The Service Providers will arrange, or will arrange for another member of
the Service Provider Group to arrange, for such qualified personnel and support
staff to be available to carry out the Services. Such personnel and support
staff will devote such of their time to the provision of the Services to the
Service Recipients as the relevant member of the Service Provider Group
reasonably deems necessary and appropriate in order to fulfill its obligations
hereunder. Such personnel and support staff need not have as their primary
responsibility the provision of the Services to the Service Recipients or be
dedicated exclusively to the provision of the Services to the Service
Recipients.

5.1.2 Each of the Service Recipients will do all things reasonably necessary on
its part as requested by any member of the Service Provider Group consistent
with the terms of this Agreement to enable the members of the Service Provider
Group to fulfill their obligations, covenants and responsibilities and to
exercise their rights pursuant to this Agreement, including making available to
the Service Provider Group, and granting the Service Provider Group access to,
the employees and contractors of the Service Recipients as any member of the
Service Provider Group may from time to time request.

5.2 Compensation Charges

5.2.1 The parties acknowledge and agree that it may be desirable for employees
and other personnel of any member of the BPR Group or the Brookfield Group to
provide services not included in the Services to a member of the other group. In
these cases, all or a portion of the compensation (including cash, options or
other security-based compensation) paid or payable to employees or other
personnel who devote a portion of their time to the provision of services to the
other group may be allocated to a member of such other group (a “Compensation
Charge”).

5.2.2 At the end of each calendar year, Brookfield and BPR agree to negotiate in
good faith the terms of any Compensation Charge in respect of that calendar
year; provided that the amount of any Compensation Charge allocated to a member
of the BPR Group must be approved by the nominating and governance committee of
the BPR Board.

ARTICLE 6

INFORMATION AND RECORDS

6.1 Books and Records

6.1.1 The Service Providers will, or will cause any other member of the Service
Provider Group to, as applicable, maintain proper books, records and documents
in which complete, true and correct entries, in conformity in all material
respects with generally accepted accounting principles and all requirements of
applicable Laws, will be made.

 

- 14 -



--------------------------------------------------------------------------------

6.1.2 The Service Recipients will maintain proper books, records and documents
in which complete, true and correct entries, in conformity in all material
respects with generally accepted accounting principles and all requirements of
applicable Laws, will be made.

6.2 Examination of Records by the Service Recipients

Upon reasonable prior notice by the Service Recipients to the relevant member of
the Service Provider Group, the relevant member of the Service Provider Group
will make available to the Service Recipients and their authorized
representatives, for examination during normal business hours on any Business
Day, all books, records and documents required to be maintained under
Section 6.1.1. In addition, the Service Provider Group will make available to
the Service Recipients or their authorized representatives such financial and
operating data in respect of the performance of the Services under this
Agreement as may be in existence and as the Service Recipients or their
authorized representatives may from time to time reasonably request, including
for the purposes of conducting any audit in respect of expenses of the Service
Recipients or other matters necessary or advisable to be audited in order to
conduct an audit of the financial affairs of the Service Recipients. Any
examination of records will be conducted in a manner which will not unduly
interfere with the conduct of the Service Recipients’ activities or of the
Service Provider Group’s business in the ordinary course.

6.3 Access to Information by Service Provider Group

6.3.1 The Service Recipients will:

6.3.1.1 grant, or cause to be granted, to the Service Provider Group full access
to all documentation and information, including all of the books, records,
documents and financial and operating data of the Service Recipients required to
be maintained under Section 6.1.2, necessary in order for the Service Provider
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof and to enable the Service Provider Group to provide the Services;
and

6.3.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Service Provider Group, and
promptly notify the appropriate member of the Service Provider Group of any
material facts or information of which the Service Recipients is aware,
including any known, pending or threatened suits, actions, claims, proceedings
or orders by or against any member of the BPR Group before any Governmental
Authority, that may affect the performance of the obligations, covenants or
responsibilities of the Service Provider Group pursuant to this Agreement,
including the maintenance of proper financial records.

 

- 15 -



--------------------------------------------------------------------------------

6.4 Additional Information

The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any member of the
Service Provider Group or any of its Affiliates has an interest and that,
subject to compliance with this Agreement, none of the members of the Service
Provider Group or any of their respective Affiliates will be liable to account
to the Service Recipients with respect to such activities or results; provided,
however, that the relevant member of the Service Provider Group will not (and
will cause its Affiliates not to), in making any use of such additional
information, do so in any manner that the relevant member of the Service
Provider Group or any of its Affiliates knows, or ought reasonably to know,
would cause or result in a breach of any confidentiality provision of agreements
to which any Service Recipient is a party or is bound.

ARTICLE 7

FEES AND EXPENSES

7.1 Net Base Management Fee and Base Management Fee Adjustment

7.1.1 The Service Recipients hereby agree to pay as provided by this Article 7,
during the term of this Agreement, the Net Base Management Fee, quarterly in
arrears. The Net Base Management Fee will accrue commencing on the date hereof
and will be pro-rated based on the number of days during the first Quarter in
which this Agreement is in effect.

7.1.2 The amount of the Net Base Management Fee payable hereunder for any
Quarter will be equal to the amount of the Base Management Fee reduced (the
“Base Management Fee Adjustment”) by the following amounts, to the extent that
such amounts have not previously reduced the amount of the Base Management Fee
as a result of the application of the Base Management Fee Adjustment in a
previous Quarter:

7.1.2.1 any Service Agreement Fees paid in or payable for that Quarter;

7.1.2.2 any Creditable Operating Entity Payments paid in or payable for that
Quarter;

7.1.2.3 any Residual Creditable Operating Entity Payments (as defined and
determined in the Property Partnership LPA) paid in or payable for that Quarter
to the extent such amounts have not already been applied to reduce the BPY Fees
for such Quarter; and

7.1.2.4 any Residual Equity Enhancement Adjustment (as defined and determined in
the Property Partnership LPA) paid in or payable for that Quarter to the extent
such amounts have not already been applied to reduce the BPY Fees for such
Quarter.

7.2 Currency

For the purposes of Section 7.1.2 hereof, if a payment giving rise to a Base
Management Fee Adjustment was denominated in a currency other than U.S. dollars,
the amount of such payment will be converted to U.S. dollars for purposes of
this Agreement in accordance with the applicable exchange rate, as determined by
the Service Providers acting reasonably.

 

- 16 -



--------------------------------------------------------------------------------

7.3 Computation and Payment of Net Base Management Fee

7.3.1 The Service Providers or another member of the Service Provider Group will
compute each instalment and allocation of the Net Base Management Fee (including
computation of the Base Management Fee Adjustment and by and to whom the Net
Base Management Fee is payable) as soon as practicable, but in any event no
later than 5 (five) Business Days, following the end of the Quarter with respect
to which such instalment is payable. A copy of the computations and allocations
made will thereafter, for informational purposes only, promptly be delivered to
each Service Recipient by the relevant member of the Service Provider Group upon
request. Payment of such instalment of the Net Base Management Fee shown therein
will be due and payable no later than the forty-fifth (45th) day following the
end of such Quarter.

7.3.2 For any Quarter in which the BPR Board determines that the Service
Recipients have insufficient Available Cash to pay the Net Base Management Fee
as well as the next regular distribution on the Class A Stock, the Service
Recipients may elect to pay all or a portion of the Net Base Management Fee
payable in such Quarter in Class A Stock, provided that any such election will
be made within forty-five (45) days following the end of the applicable Quarter.
If the Service Recipients elect to pay all or a portion of the Net Base
Management Fee in Class A Stock, BPR will issue, and the applicable Service
Provider hereby agrees to acquire, Class A Stock equal to the portion of the Net
Base Management Fee elected to be paid in Class A Stock divided by the Fair
Market Value of a Class A Stock the date the Service Recipients make such
election (provided that no fractional Class A Stock will be issued, and such
number will be rounded down to the nearest whole number with the remainder
payable to the Service Providers in cash). In such case, BPR shall apply such
payment against the subscription price for such Class A Stock.

7.3.3 If the Service Recipients elect to pay all or any portion of the Net Base
Management Fee for any Quarter in Class A Stock, BPR will take or cause to be
taken all appropriate action to issue such Class A Stock, including any action
required to ensure that Class A Stock are issued in accordance with applicable
Laws and listed on any applicable stock exchanges and public quotation systems.

7.4 Failure to Pay When Due

Any amount payable by any Service Recipient to any member of the Service
Provider Group hereunder which is not remitted when so due will remain due
(whether on demand or otherwise) and interest will accrue on such overdue
amounts (both before and after judgment) at a rate per annum equal to the
Interest Rate.

7.5 Expenses

7.5.1 The Service Providers acknowledge and agree that the Service Recipients
will not be required to reimburse any member of the Service Provider Group for
the salaries and other remuneration of the management, personnel or support
staff who provide the Services to such Service Recipients or overhead for such
persons, other than as contemplated by Section 5.2.

 

- 17 -



--------------------------------------------------------------------------------

7.5.2 Each of the Service Recipients will reimburse the relevant member of the
Service Provider Group for all out-of-pocket fees, costs and expenses, including
those of any third party (other than those contemplated by Section 7.5.1)
(“Expenses”), incurred by the relevant member of the Service Provider Group in
connection with the provision of the Services. Such Expenses are expected to
include, among other things:

7.5.2.1 fees, costs and expenses relating to any debt or equity financing;

7.5.2.2 fees, costs and expenses incurred in connection with the general
administration of any Service Recipient;

7.5.2.3 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;

7.5.2.4 amounts owed by the relevant member of the Service Provider Group under
indemnification, contribution or similar arrangements;

7.5.2.5 fees, costs and expenses relating to financial reporting, regulatory
filings and investor relations and the fees, costs and expenses of agents,
advisors and other Persons who provide Services to a Service Recipient;

7.5.2.6 any other fees, costs and expenses incurred by the relevant member of
the Service Provider Group that are reasonably necessary for the performance by
the relevant member of the Service Provider Group of its duties and functions
under this Agreement; and

7.5.2.7 fees, costs and expenses incurred in connection with the investigation,
acquisition, holding or disposal of any asset or business that is made or that
is proposed to be made.

7.6 Governmental Charges

Without limiting Section 7.5, the Service Recipients will pay or reimburse the
relevant member of the Service Provider Group for all sales taxes, use taxes,
value added taxes, goods and services taxes, harmonized sales taxes, withholding
taxes or other similar taxes, customs duties or other governmental charges
(“Governmental Charges”) that are levied or imposed by any Governmental
Authority by reason of this Agreement or the fees or other amounts payable
hereunder, except for any income taxes, corporation taxes, capital taxes or
other similar taxes payable by any member of the Service Provider Group which
are personal to such member of the Service Provider Group. Any failure by the
Service Provider Group to collect monies on account of these Governmental
Charges will not constitute a waiver of the right to do so.

 

- 18 -



--------------------------------------------------------------------------------

7.7 Computation and Payment of Expenses and Governmental Charges

From time to time the Service Providers will, or will cause the other members of
the Service Provider Group to, prepare statements (each an “Expense Statement”)
documenting the Expenses and Governmental Charges to be reimbursed by the
Service Recipients pursuant to this Article 7 and will deliver such statements
to the relevant Service Recipient. All Expenses and Governmental Charges
reimbursable pursuant to this Article 7 will be reimbursed by the relevant
Service Recipient no later than the date which is 30 days after the receipt of
an Expense Statement. The provisions of this Section 7.7 will survive the
termination of this Agreement.

ARTICLE 8

BROOKFIELD’S OBLIGATION AND CONSENT RIGHT

8.1 Provision of Services to the Service Recipients

Brookfield’s sole obligation pursuant to this Agreement will be to use its
commercially reasonable efforts to cause its Subsidiaries (other than any member
of the BPR Group) to provide Services to the Service Recipients, as applicable,
in accordance with the direction of the Service Providers. Brookfield’s
obligations pursuant to this Section 8.1 shall terminate at such time that all
of the Service Providers cease to be Affiliates of Brookfield.

8.2 Consent to Issuance of Class A Stock

Prior to the issuance by BPR of any Class A Stock, BPR shall obtain the written
consent of Brookfield, which consent shall be provided or withheld in
Brookfield’s sole discretion, provided that Brookfield shall deliver its written
decision on whether or not to provide such consent within 10 Business Days of
receiving a written request from BPR, in respect of such issuance. Brookfield
shall be entitled to such consent right for as long as Brookfield is a party to
the Rights Agreement with Wilmington Trust, National Association, dated as of
April 27, 2018.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

OF THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS

9.1 Representations and Warranties of the Service Providers

Each of the Service Providers (or, as applicable, its general partner on its
behalf) hereby represents and warrants to the Service Recipients that:

9.1.1 it (and, as applicable, its general partner) is validly organized and
existing under the Laws governing its formation and existence;

9.1.2 it, or another member of the Service Provider Group, holds such Permits
necessary to perform its obligations hereunder and is not aware of any reason
why such Permits might be cancelled;

 

- 19 -



--------------------------------------------------------------------------------

9.1.3 it (or, as applicable, its general partner on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;

9.1.4 it (or, as applicable, its general partner) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;

9.1.5 the execution and delivery of this Agreement by it (or, as applicable, its
general partner on its behalf) and the performance by it of its obligations
hereunder do not and will not contravene, breach or result in any default under
its Governing Instruments (or, as applicable, the Governing Instruments of its
general partner), or under any mortgage, lease, agreement or other legally
binding instrument, Permit or applicable Law to which it is a party or by which
it or any of its properties or assets may be bound;

9.1.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its general partner on its behalf) of this Agreement; and

9.1.7 this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

9.2 Representations and Warranties of the Service Recipients

Each of the Service Recipients (or, as applicable, its general partner on its
behalf) hereby represents and warrants to the Service Providers that:

9.2.1 it (and, as applicable, its general partner) is validly organized and
existing under the Laws governing its formation and existence;

9.2.2 it, or the relevant Operating Entity, holds such Permits necessary to own
and operate the assets that it directly or indirectly owns or operates from time
to time and is not aware of any reason why such Permits might be cancelled;

9.2.3 it (or, as applicable, its general partner on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;

9.2.4 it (or, as applicable, its general partner) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;

9.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
general partner on its behalf) and the performance by it of its obligations
hereunder do not and will not contravene, breach or result in any default under
its Governing Instruments (or, if applicable, the Governing Instruments of its
general partner), or under any mortgage, lease, agreement or other legally
binding instrument, Permit or applicable Law to which it is a party or by which
any of its properties or assets may be bound;

 

- 20 -



--------------------------------------------------------------------------------

9.2.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its general partner on its behalf) of this Agreement; and

9.2.7 this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

ARTICLE 10

LIABILITY AND INDEMNIFICATION

10.1 Indemnity

10.1.1 The Service Recipients (for the purposes of this Article 10, each an
“Indemnifying Party”) hereby jointly and severally agree, to the fullest extent
permitted by applicable Laws, to indemnify and hold harmless each member of the
Service Provider Group, any of its Affiliates (other than any member of the BPR
Group) and any directors, officers, agents, subcontractors, contractors,
delegates, members, partners, shareholders, employees and other representatives
of each of the foregoing (each, an “Indemnified Party”) from and against any
claims, liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority or otherwise
or in connection with the business, investments and activities of the Service
Recipients or in respect of or arising from this Agreement or the Services
provided hereunder (“Claims”), including any Claims arising on account of the
Governmental Charges contemplated by Section 7.6; provided that no Indemnified
Party will be so indemnified with respect to any Claim to the extent that such
Claim is finally determined by a final and non-appealable judgment entered by a
court of competent jurisdiction, or pursuant to a settlement agreement agreed to
by such Indemnified Party, to have resulted from such Indemnified Party’s bad
faith, fraud, wilful misconduct, gross negligence or, in the case of a criminal
matter, conduct undertaken with knowledge that the conduct was unlawful.

10.1.2 The Service Providers and the Service Recipients agree that if any
action, suit, investigation, proceeding or Claim is made or brought by any third
party with respect to which an Indemnifying Party is obligated to provide
indemnification under this Agreement (a “Third Party Claim”), the Indemnified
Party will have the right to employ its own counsel in connection therewith, and
the reasonable fees and expenses of such counsel, as well as the reasonable
costs (excluding an amount reimbursed to such Indemnified Party for the time
spent in connection therewith) and out of pocket expenses incurred in connection
therewith will be paid by the Indemnifying Party in such case, as incurred but
subject to recoupment by the Indemnifying Party if ultimately it is not liable
to pay indemnification hereunder.

 

- 21 -



--------------------------------------------------------------------------------

10.1.3 The Service Providers and the Service Recipients agree that, promptly
after the receipt of notice of the commencement of any Third Party Claim, the
Indemnified Party in such case will notify the Indemnifying Party in writing of
the commencement of such Third Party Claim (provided that any accidental failure
to provide any such notice will not prejudice the right of any such Indemnified
Party hereunder) and, throughout the course of such Third Party Claim, such
Indemnified Party will use its best efforts to provide copies of all relevant
documentation to such Indemnifying Party and will keep the Indemnifying Party
apprised of the progress thereof and will discuss with the Indemnifying Party
all significant actions proposed.

10.1.4 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 10.1 will be in addition to and not in
derogation of any other liability which the Indemnifying Party in any particular
case may have or of any other right to indemnity or contribution which any
Indemnified Party may have by statute or otherwise at law.

10.1.5 The indemnity provided in this Section 10.1 will survive the completion
of Services rendered under, or any termination or purported termination of, this
Agreement.

10.2 Limitation of Liability

10.2.1 The Service Providers assume no responsibility under this Agreement other
than to render the Services in good faith and will not be responsible for any
action of a Service Recipient’s Governing Body in following or declining to
follow any advice or recommendations of the relevant member of the Service
Provider Group, including as set forth in Section 3.2 hereof.

10.2.2 The Service Recipients hereby agree that no Indemnified Party will be
liable to a Service Recipient, a Service Recipient’s Governing Body (including,
for greater certainty, a director or officer of a Service Recipient or another
individual with similar function or capacity) or any security holder or partner
of a Service Recipient for any Liabilities that may occur as a result of any
acts or omissions by the Indemnified Party pursuant to or in accordance with
this Agreement, except to the extent that such Liabilities are finally
determined by a final and non-appealable judgment entered by a court of
competent jurisdiction to have resulted from the Indemnified Party’s bad faith,
fraud, wilful misconduct, gross negligence, or in the case of a criminal matter,
conduct undertaken with knowledge that the conduct was unlawful.

10.2.3 The maximum amount of the aggregate liability of the Indemnified Parties
pursuant to this Agreement will be equal to the amounts previously paid in
respect of Services pursuant to this Agreement in the two most recent calendar
years by the Service Recipients pursuant to Article 7.

 

- 22 -



--------------------------------------------------------------------------------

10.2.4 For the avoidance of doubt, the provisions of this Section 10.2 will
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.

10.3 Benefit to all Indemnified Parties

The Service Recipients hereby constitute the Service Providers as trustees for
each of the Indemnified Parties of the covenants of the Service Recipients under
this Article 10 with respect to such Indemnified Parties and the Service
Providers hereby accept such trust and agree to hold and enforce such covenants
on behalf of the Indemnified Parties.

10.4 No Waiver

U.S. federal and state securities laws impose liabilities under certain
circumstances on Persons who act in good faith; nothing herein shall constitute
a waiver or limitation of any rights which the Service Recipients may have, if
any, under any applicable U.S. federal and state securities laws.

ARTICLE 11

TERM AND TERMINATION

11.1 Term

This Agreement will continue in full force and effect, in perpetuity, until
terminated in accordance with Section 11.2 or Section 11.3.

11.2 Termination by the Service Recipients

11.2.1 The Service Recipients may, subject to Section 11.2.2, terminate this
Agreement effective upon written notice of termination to the Service Providers
without payment of any termination fee if:

11.2.1.1 any of the Service Providers defaults in the performance or observance
of any material term, condition or agreement contained in this Agreement in a
manner that results in material harm to the Service Recipients and such default
continues for a period of 60 days after written notice thereof specifying such
default and requesting that the same be remedied in such 60-day period;
provided, however, that if the fact, circumstance or condition that is the
subject of such obligation cannot reasonably be remedied within such 60-day
period and if, within such period, the Service Providers provide reasonable
evidence to the Service Recipients that they have commenced, and thereafter
proceed with all due diligence, to remedy the fact, circumstance or condition
that is the subject of such obligation, such period will be extended for a
reasonable period satisfactory to the Service Recipients, acting reasonably, for
the Service Providers to remedy the same;

 

- 23 -



--------------------------------------------------------------------------------

11.2.1.2 any of the Service Providers engages in any act of fraud,
misappropriation of funds or embezzlement against any Service Recipient that
results in material harm to the Service Recipients;

11.2.1.3 there is an event of any gross negligence on the part of any of the
Service Providers in the performance of its obligations under this Agreement and
such gross negligence results in material harm to the Service Recipients; or

11.2.1.4 each of the Service Providers makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition of bankruptcy against it, is
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent,
seeks reorganization under any bankruptcy law or consents to the filing of a
petition seeking such reorganization or has a decree entered against it by a
court of competent jurisdiction appointing a receiver liquidator, trustee or
assignee in bankruptcy or in insolvency.

11.2.2 This Agreement may only be terminated pursuant to Section 11.2.1 by the
BPR Board with the prior unanimous approval of the members of the Independent
Committee.

11.2.3 Each of the Service Recipients hereby agrees and confirms that this
Agreement may not be terminated due solely to the poor performance or
underperformance of any of the BPR Group’s operations or any investment made by
any member of the BPR Group on the recommendation of any member of the Service
Provider Group.

11.3 Termination by the Service Providers

11.3.1 The Service Providers may terminate this Agreement effective upon written
notice of termination to the Service Recipients without payment of any
termination fee if:

11.3.1.1 any Service Recipient defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to the Service Providers and such default
continues for a period of 60 days after written notice thereof specifying such
default and requesting that the same be remedied in such 60-day period;
provided, however, that if the fact, circumstance or condition that is the
subject of such obligation cannot reasonably be remedied within such 60-day
period and if, within such period, the Service Recipients provide reasonable
evidence to the Service Providers that they have commenced, and thereafter
proceed with all due diligence, to remedy the fact, circumstance or condition
that is the subject of such obligation, such period will be extended for a
reasonable period satisfactory to the Service Providers, acting reasonably, for
the Service Recipients to remedy the same; or

 

- 24 -



--------------------------------------------------------------------------------

11.3.1.2 any Service Recipient makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency.

11.4 Survival Upon Termination

If this Agreement is terminated pursuant to this Article 11, such termination
will be without any further liability or obligation of any party hereto, except
as provided in Section 6.4, Section 7.4, Section 7.7, Article 10, Section 11.5
and Section 11.6.

11.5 Action Upon Termination

11.5.1 From and after the effective date of the termination of this Agreement,
the Service Providers will not be entitled to receive the Base Management Fee
for further Services under this Agreement, but will be paid all compensation
accruing to and including the date of termination.

11.5.2 Upon any termination of this Agreement, the Service Providers will
forthwith:

11.5.2.1 after deducting any accrued compensation and reimbursements for any
Expenses to which it is then entitled, pay over to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;

11.5.2.2 deliver to the Service Recipients’ Governing Bodies a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Governing Bodies with respect to the Service
Recipients; and

11.5.2.3 deliver to the Service Recipients’ Governing Bodies all property and
documents of the Service Recipients then in the custody of the Service Provider
Group.

11.6 Release of Money or other Property Upon Written Request

The Service Providers hereby agree that any money or other property of the
Service Recipients or their Subsidiaries held by the Service Provider Group
under this Agreement will be held by the relevant member of the Service Provider
Group as custodian for such Person, and the relevant member of the Service
Provider Group’s records will be appropriately marked clearly to reflect the
ownership of such money or other property by such Person. Upon the receipt by
the relevant member of the Service Provider Group of a written request signed by
a duly authorized representative of a Service Recipient requesting the relevant
member of the Service Provider Group to release to the Service Recipient any
money or other property then held by the relevant member of the Service Provider
Group for the account of such Service Recipient under this Agreement, the
relevant member of the Service Provider Group will release such money or other
property

 

- 25 -



--------------------------------------------------------------------------------

to the Service Recipient within a reasonable period of time, but in no event
later than 60 days following such request. The relevant member of the Service
Provider Group will not be liable to any Service Recipient, a Service
Recipient’s Governing Body or any other Person for any acts performed or
omissions to act by a Service Recipient in connection with the money or other
property released to the Service Recipient in accordance with the second
sentence of this Section 11.6. Each Service Recipient will indemnify and hold
harmless the relevant member of the Service Provider Group, any of its
Affiliates (other than any member of the BPR Group) and any directors, officers,
agents, subcontractors, delegates, members, partners, shareholders, employees
and other representatives of each of the foregoing from and against any and all
Liabilities which arise in connection with the relevant member of the Service
Provider Group’s release of such money or other property to the Service
Recipient in accordance with the terms of this Section 11.6. Indemnification
pursuant to this provision will be in addition to any right of such Persons to
indemnification under Section 10.1 hereof. For the avoidance of doubt, the
provisions of this Section 11.6 will survive termination of this Agreement. The
Service Recipients hereby constitute the Service Providers as trustees for each
Person entitled to indemnification pursuant to this Section 11.6 of the
covenants of the Service Recipients under this Section 11.6 with respect to such
Persons and the Service Providers hereby accept such trust and agree to hold and
enforce such covenants on behalf of such Persons.

ARTICLE 12

GENERAL PROVISIONS

12.1 Limited Liability of Limited Partners

The parties acknowledge that BPROP is a limited partnership, a limited partner
of which is liable for any liabilities or losses of the relevant partnership
only to the extent of the amount that such limited partner has contributed, or
agreed to contribute, to the capital of the relevant partnership and such
limited partner’s pro rata share of any undistributed income.

12.2 Assignment

12.2.1 This Agreement will not be assigned by the Service Providers without the
prior written consent of BPR, except in the case of assignment by any of the
Service Providers to an Affiliate or to a Person that is its successor by
merger, amalgamation or acquisition of the business of the Service Provider, in
which case the Affiliate or successor will be bound under this Agreement and by
the terms of the assignment in the same manner as such Service Provider is bound
under this Agreement, and, in each case, such Service Provider and, if the
assignee is not an Affiliate of Brookfield, Brookfield will be fully and forever
released from all obligations arising under this Agreement with respect to such
Service Provider other than those obligations that have arisen prior to such
assignment taking effect. In addition, provided that the Service Providers
provide prior written notice to the Service Recipients for informational
purposes only, nothing contained in this Agreement will preclude any pledge,
hypothecation or other transfer or assignment of any of the Service Providers’
rights under this Agreement, including any amounts payable to the Service
Providers under this Agreement, to a bona fide lender as security. In addition,
nothing contained in this Section 12.2.1 will affect the Service Providers’
ability to enter into subcontracting and other arrangements pursuant to
Section 2.3.

 

- 26 -



--------------------------------------------------------------------------------

12.2.2 Notwithstanding Section 12.2.1, this Agreement will not be assigned
(within the meaning of the Advisers Act) by any Service Provider that is
registered with the SEC as an investment adviser without the prior written
consent of BPR.

12.2.3 This Agreement will not be assigned by any of the Service Recipients
without the prior written consent of the Service Providers, except in the case
of assignment by a Service Recipient to a Person that is its successor by
merger, amalgamation or acquisition of the business of the Service Recipient, in
which case the successor will be bound under this Agreement and by the terms of
the assignment in the same manner as the Service Recipient is bound under this
Agreement, and, in each case, such Service Recipient will be fully and forever
released from all obligations arising under this Agreement other than those
obligations that have arisen prior to such assignment taking effect.

12.2.4 Any purported assignment of this Agreement in violation of this
Section 12.2 will be null and void.

12.3 Enurement

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

12.4 Notices

Any notice or other communication required or permitted to be given hereunder
will be in writing and will be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided. Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, will be deemed to have been
received on the fourth Business Day after the post-marked date thereof, or if
sent by facsimile or other means of electronic communication, will be deemed to
have been received on the Business Day following the sending, or if delivered by
hand will be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee. Notice of change of address will also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications will be delivered
by hand or sent by facsimile or other means of electronic communication and will
be deemed to have been received in accordance with this section. Notices and
other communications will be addressed as follows:

12.4.1 if to BPR:

Brookfield Property REIT Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York

10281-1023

Attention: General Counsel

 

- 27 -



--------------------------------------------------------------------------------

12.4.2 if to BPROP:

BPR OP, LP

250 Vesey Street, 15th Floor

New York, New York

10281-1023

Attention: General Counsel

12.4.3 if to Brookfield:

Brookfield Asset Management Inc.

Suite 300, Brookfield Place

181 Bay Street, Box 762,

Toronto, Ontario

M5J 2T3

Attention: Chief Legal Officer

12.4.4 if to the UK Service Provider:

Brookfield Global Property Advisor Limited

Level 25, 1 Canada Square

London

E14 5AA

Attention: Secretary

12.4.5 if to the US Service Provider:

Brookfield Property Group LLC

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York

10281-1023

Attention: Secretary

12.4.6 if to the US Service Provider II:

Brookfield Asset Management Private Institutional Capital Adviser US, LLC

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York

10281-1023

Attention: Secretary

 

- 28 -



--------------------------------------------------------------------------------

12.4.7 if to any new Service Provider appointed pursuant to Section 2.2, at the
address listed in the joinder agreement executed by the new Service Provider

or to such other addresses as a party may from time to time notify the others in
accordance with this Section 12.4.

12.5 Further Assurances

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.

12.6 Counterparts

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

[NEXT PAGE IS SIGNATURE PAGE]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

BROOKFIELD ASSET MANAGEMENT INC. By:  

/s/ Justin Beber

 

Name:

Title:

 

Justin Beber

Chief Legal Officer

BROOKFIELD PROPERTY REIT INC. By:  

/s/ Stacie L. Herron

 

Name:

Title:

 

Stacie L. Herron

Executive Vice President, General Counsel and Secretary

BPR OP, LP By:   GGP REAL ESTATE HOLDING II, INC., its general partner By:  

/s/ Stacie L. Herron

  Name: Title:  

Stacie L. Herron

Executive Vice President, General Counsel and Secretary

BROOKFIELD GLOBAL PROPERTY ADVISOR LIMITED By:  

/s/ Philippa Elder

  Name: Title:  

Philippa Elder

Director

BROOKFIELD PROPERTY GROUP LLC By:  

/s/ Brett Fox

  Name: Title:  

Brett Fox

Managing Partner

[BPR Master Services Agreement]



--------------------------------------------------------------------------------

BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL ADVISER US, LLC By:  

/s/ Brett Fox

 

Name: Brett Fox

Title:   Managing Partner

[BPR Master Services Agreement]



--------------------------------------------------------------------------------

Schedule A

JOINDER TO MASTER SERVICES AGREEMENT

THIS JOINDER to the Master Services Agreement dated as of •, 2018 among
Brookfield Asset Management Inc. (“Brookfield”), Brookfield Property REIT Inc.,
BPR OP, LP, the UK Service Provider, the US Service Provider and the US Service
Provider II (the “Master Services Agreement”) is made and entered into as of
this • day of •, by •, a [corporation/partnership/limited partnership] governed
by the laws of • (the “New Service Provider”). Capitalized terms used herein but
not otherwise defined shall have the meanings set forth in the Master Services
Agreement.

RECITALS:

A. The Master Services Agreement provides that any Service Provider may, from
time to time, appoint an Affiliate of Brookfield to act as a new Service
Provider under that agreement;

B. The New Service Provider is an Affiliate of Brookfield; and

C. The • Service Provider wishes to appoint the New Service Provider to act as a
new Service Provider under the Master Services Agreement and the New Service
Provider wishes to accept such appointment.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Joinder and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

1. Agreement to be Bound. The New Service Provider hereby agrees that upon
execution of this Joinder, it shall become a party to the Master Services
Agreement and acknowledges that it is fully bound by, and subject to, all of the
covenants, representations, terms and conditions of the Service Providers under
the Master Services Agreement.

2. Successors and Assigns. Any purported assignment of this Joinder in violation
of section 12.2 of the Master Services Agreement will be null and void.

3. Enurement. This Joinder will enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

4. Notices. Notices and other communications to the New Service Provider will be
addressed as follows:

 

•

5. Counterparts. This Joinder may be signed in counterparts and each of such
counterparts will constitute an original document and such counterparts, taken
together, will constitute one and the same instrument.



--------------------------------------------------------------------------------

6. Governing Law. This Joinder will be governed by and interpreted and enforced
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

[NEXT PAGE IS SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Joinder as of the day and year
first above written.

 

[• SERVICE PROVIDER] By:  

                 

  Name:   Title: [NEW SERVICE PROVIDER] By:  

                 

  Name:   Title:

[Joinder to Master Services Agreement]